Dissenting Opinion by
Judge MacPhail:
I respectfully dissent. As the majority opinion indicates, Claimant seeks workmen’s compensation benefits for loss of the use of his left hand for all practical intents and purposes under Section 306(c) of the Act. The referee found in Claimant’s favor. The employer appealed.
At argument, the Claimant was present and during the course of the argument the Board observed the Claimant’s hand “and his ability to function with it.” The Board concluded, “we have in effect taken additional testimony and are not bound by the referee’s findings of fact.” (Emphasis added.)
Certainly there is no dispute that the Board is authorized to hear other evidence under the provisions of Section 423 of the Act, 77 P.S. §854. As noted in the majority opinion, both Lebanon Steel Foundry v. Workmen’s Compensation Appeal Board, 12 Pa. Commonwealth Ct. 530, 317 A.2d 315 (1974) and Westinghouse Electric Corp. v. Workmen’s Compensation Appeal Board, 33 Pa. Commonwealth Ct. 50, 381 A.2d 191 (1977) are cases where the Board has reversed a referee on the basis of the Board’s own view of the claimant’s injury. The important difference between those cases and the instant case is that in the prior cases the Board made its observations at a hearing where *82presumably there was a record for this Court to review and at the very least the Claimant was on notice that a hearing would be held.
In my judgment, the decision of the majority in the instant case means that any claimant who desires to attend oral argument before the Board does so at the risk of being observed by the Board at that time and having the Board substitute its findings for that of a referee based upon what the Board observes. I think such a procedure does not conform with either the intent or the spirit of the Act. I would reverse and remand to the Board for the purpose of taking additional testimony.